Exhibit 10.10

 

EXECUTION VERSION

 

GUARANTY

 

GUARANTY, dated as of June 28, 2017 (this “Guaranty”), made by GRANITE POINT
MORTGAGE TRUST, INC., a Maryland corporation (“Guarantor”), for the benefit of
CITIBANK, N.A., a national banking association (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Purchaser and GP Commercial CB LLC, a Delaware limited liability
company (the “Seller”), are parties to that certain Master Repurchase Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”);

 

WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller and Guarantor will derive benefits, directly and indirectly,
from the execution, delivery and performance by Seller of the Transaction
Documents, and the transactions contemplated by the Repurchase Agreement and the
other Transaction Documents; and

 

WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transaction thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Purchaser.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:

 

ARTICLE I.

 

DEFINED TERMS

 

(a)                                 Unless otherwise defined herein, capitalized
terms defined in the Repurchase Agreement and used herein shall have the
meanings given to them in the Repurchase Agreement.

 

“Cash and Cash Equivalents”: Any of the following: (a) cash, (b) fully federally
insured demand deposits, and (c) securities with maturities of thirty (30) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof.

 

“Closing Date”: June 28, 2017.

 

“CMBS”: Mortgage pass-through certificates or other securities issued pursuant
to a securitization of commercial real estate loans.

 

“Highly Rated CMBS”: CMBS rated at least “AA” (or any comparable rating) by any
Rating Agency.

 

--------------------------------------------------------------------------------


 

“Interest Expense”: With respect to any Person in respect of any period of four
consecutive fiscal quarters, ended on the last day of any fiscal quarter of such
Person, determined on a consolidated basis without duplication, consolidated
interest expense, whether paid or accrued, without deduction of consolidated
interest income, including, without limitation or duplication, or, to the extent
not so included, with the addition of: (i) interest expense associated with any
interest rate hedging activity; (ii) the amortization of debt discounts by such
Person; and (iii) prepayment penalties and debt extinguishment charges paid by
such Person, in all cases as reflected in the applicable consolidated financial
statements and all as determined in accordance with GAAP.

 

“Rating Agency”: Any of Standard & Poor’s Ratings Services, Moody’s Investor’s
Service, Inc. Morningstar, Inc. or Fitch Ratings, Inc., or any successors
thereto.

 

“Recourse Indebtedness”: With respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary recourse carve-outs.

 

“Target Investments”: Any of the following: (i) whole mortgage loans,
(ii) senior pari passu “A notes” or participations in whole mortgage loans,
(iii) mezzanine loans, (iv) preferred equity investments, (v) subordinated
mortgage interests (including “B notes” and junior participations in whole
mortgage loans, and (vi) real estate securities (including commercial mortgage
backed securities and collateralized loan obligations); provided that the
foregoing shall exclude Highly Rated CMBS.

 

“Tangible Net Worth”: With respect to any Person on any date of determination,
(A) the sum of all amounts that would be included under capital or shareholder’s
equity (or any like caption) on a balance sheet of such Person and its
consolidated Subsidiaries at such date, minus (B) the sum of (i) amounts owing
to such Person or any such consolidated Subsidiary from any Affiliate thereof,
or from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with such Person or any Affiliate thereof,
(ii) intangible assets of such Person and its consolidated Subsidiaries, if any,
and (iii) prepaid Taxes and/or expenses, all on or as of such date and all
without duplication as determined in accordance with GAAP.

 

“Total Assets”: With respect to any Person, on any date of determination, an
amount equal to the aggregate book value of all assets owned by such Person and
the proportionate share of such Person of all assets owned by Affiliates of such
Person as consolidated in accordance with GAAP, less (a) amounts owing to such
Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid Taxes
and expenses, all on or as of such date.

 

“Unrestricted Cash”: With respect to any Person and any date, the amount of
unrestricted and unencumbered Cash and Cash Equivalents held by such Person and
its consolidated Subsidiaries.

 

(b)                                 The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Guaranty shall refer to this
Guaranty as a whole and not to any particular

 

2

--------------------------------------------------------------------------------


 

provision of this Guaranty.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.

 

ARTICLE II.

 

NATURE AND SCOPE OF GUARANTY

 

(a)                                 Guaranty of Obligations.  The Guarantor’s
guaranteed obligations (the “Guaranteed Obligations”) are as follows:

 

(i)                                     Guarantor hereby irrevocably and
unconditionally guarantees and promises to Purchaser and its successors and
assigns, the prompt and complete payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following:
(a) subject to clause (iii) below, all payment obligations owing by Seller to
Purchaser under or in connection with the Repurchase Agreement and any other
Transaction Documents (the “Limited Recourse Obligations”); (b) all reasonable
out of pocket court costs, enforcement costs and legal and other expenses
(including reasonable attorneys’ fees and expenses) (collectively, “Costs”) that
are incurred by Purchaser in the enforcement of any obligation of a Guarantor
under this Guaranty; and (c) all actual losses, damages and Costs that are
incurred by Purchaser as a direct or indirect consequence of any of the
following events:

 

(1)                                 any fraud, intentional material
misrepresentation, gross negligence, illegal acts or willful misconduct by
Seller or Guarantor (collectively, “Obligor(s)”) or any of their respective
Affiliates, in connection with the Repurchase Agreement, the Transaction
Documents or any Purchased Asset;

 

(2)                                 any Obligor’s or any of its Affiliates’
misapplication or misappropriation of any Income or other amounts received from
any Purchased Asset;

 

(3)                                 either Obligor or any of its Affiliates
seeks judicial intervention or injunctive or other equitable relief of any kind
or asserts in a pleading filed in connection with a judicial proceeding against
Purchaser, a defense against the existence of any Event of Default or any
remedies pursued by Purchaser due to such Event of Default which is found by a
court of competent jurisdiction in a final, non-appealable ruling to be
frivolous or brought in bad faith;

 

(4)                                 either Obligor or any of its Affiliates
voluntarily grants,  creates, or consents in writing to the grant or creation
of, any Lien, encumbrance or security interest in or on any Purchased Asset or
any Collateral, other than, in each case, liens that are permitted by the
Transaction Documents;

 

(5)                                 any material breach of any representations
and warranties or covenants contained in any Transaction Document by either
Obligor relating solely to (A) environmental laws, (B) any indemnity for costs
incurred in connection with the violation of any environmental law, (C) the
correction of any environmental condition or (D) the removal of any hazardous,
toxic or harmful substances,

 

3

--------------------------------------------------------------------------------


 

materials, wastes, pollutants or contaminants defined as such in or regulated
under any environmental law, in each case to the extent affecting Seller’s or
any of its Affiliates’ properties or any of the Purchased Assets; and

 

(6)                                 any material breach of the separateness
covenants contained in the Repurchase Agreement.

 

(ii)                                  Notwithstanding anything to the contrary
herein, the limitation on recourse liability as set forth under
Article II(a)(iii) hereof with respect to the Limited Recourse Obligations shall
be of no further force and effect and Guarantor irrevocably and unconditionally
guarantees and promises to pay to Purchaser and its successors and assigns, in
lawful money of the United States, in immediately available funds, the entire
Repurchase Price immediately upon the occurrence of:

 

(1)                                 with respect to any Obligor: (A) the
commencement by such Person as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution or
similar law, or such Person seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such Person or all or
substantially all of the property of and assets of such Person (unless consented
to by Purchaser); (B) the commencement of any such case or proceeding against
such Person, seeking such an appointment or election, that arose from any
collusive action or assistance of any such Person or its Affiliates or their
agents (or, as to which, any such Person files a petition seeking to join as a
party); or (C) the making by such Person of a general assignment for the benefit
of creditors;

 

(2)                                 any Obligor, or any Affiliate thereof
attempts at any time, in any court proceeding or otherwise, to (A) 
recharacterize any of the Transactions or any of the Transaction Documents as a
loan, as a debt or any financing arrangement between or among any Obligor and
Purchaser, rather than a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended, or (B) assert in
writing or in a court proceeding that any of the Transactions is not a “master
netting agreement” as such term is defined in Section 101 of Title 11 of the
United States Code, as amended, or a “securities contract” as that term is
defined in Section 741 of Title 11 of the United States Code, as amended; or

 

(3)                                 any material breach of the separateness
covenants contained in the Repurchase Agreement that results in the substantive
consolidation of Seller with any other Person under any federal or state
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors.

 

(iii)                               Notwithstanding anything herein to the
contrary, solely with respect to the Guaranteed Obligations set forth in clause
(i)(a) of this Article II(a), the maximum aggregate liability of the Guarantor
hereunder and under the Transaction Documents shall

 

4

--------------------------------------------------------------------------------


 

in no event exceed an amount equal to twenty-five percent (25%) of the then
aggregate Repurchase Price of all Purchased Assets.

 

(b)                                 Nature of Guaranty.  This Guaranty is an
irrevocable, absolute, continuing guaranty of payment and performance and not a
guaranty of collection.  This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by Guarantor.  This Guaranty may be
enforced by Purchaser and any successor, or permitted assignee (each, an
“Assignee”) of Purchaser’s rights and obligations under the Repurchase
Agreement, in proportion to the percentage interest therein owned by such
Assignee, and shall not be discharged by the assignment or negotiation of all or
part thereof.

 

(c)                                  Satisfaction of Guaranteed Obligations. 
Guarantor shall satisfy its obligations hereunder without demand, presentment,
protest, notice of protest, notice of non-payment, notice of intention to
accelerate the maturity, notice of acceleration of the maturity or any other
notice whatsoever, other than any notice to the Seller expressly required by the
Repurchase Agreement or any other Transaction Document.  The obligations of
Guarantor hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Seller, or any
other party, against Purchaser or against the payment of the Guaranteed
Obligations, other than the payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with such Guaranteed Obligations
or otherwise.

 

(d)                                 No Duty to Pursue Others.  It shall not be
necessary for Purchaser (and Guarantor hereby waives any rights which Guarantor
may have to require Purchaser), in order to enforce the obligations of Guarantor
hereunder, first to (i) institute suit or exhaust its remedies against Seller or
others liable on the Guaranteed Obligations or any other person, (ii) enforce or
exhaust Purchaser’s rights against any collateral which shall ever have been
given to secure the Guaranteed Obligations, (iii) join Seller or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty or (iv) resort to any other means of obtaining payment of the
Guaranteed Obligations.  Purchaser shall not be required to mitigate damages or
take any other action to collect or enforce the Guaranteed Obligations.

 

(e)                                  Waivers.  Guarantor agrees to the
provisions of the Transaction Documents, and hereby waives notice of (i) any
loans or advances made by Purchaser to Seller or any purchases of the Purchased
Assets made by Purchaser from Seller, (ii) acceptance of this Guaranty,
(iii) any amendment or extension of the Repurchase Agreement or of any other
Transaction Documents, (iv) the execution and delivery by Seller and Purchaser
of any other agreement or of Seller’s execution and delivery of any other
documents arising under the Transaction Documents or in connection with the
Repurchase Obligations, (v) the occurrence of any breach by Seller or an Event
of Default under the Transaction Documents, (vi) Purchaser’s transfer or
disposition of the Transaction Documents, or any part thereof, (vii) except to
the extent required under the Transaction Documents, sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by
Seller, (ix) any other action at any time taken or omitted by Purchaser and
(x) except to the extent required under the Transaction Documents, all other
demands and notices of every kind in

 

5

--------------------------------------------------------------------------------


 

connection with this Guaranty, the Transaction Documents and any documents or
agreements evidencing, securing or relating to any of the Guaranteed
Obligations.

 

(f)                                   Payment of Expenses.  In the event that
Guarantor should breach or fail to timely perform any provisions of this
Guaranty, Guarantor shall, within two (2) Business Days after demand by
Purchaser, pay Purchaser all costs and expenses (including, without limitation,
court costs and the reasonable fees and expenses of counsel) actually incurred
by Purchaser in the enforcement hereof or the preservation of Purchaser’s rights
hereunder.  The covenant contained in this Article II(f) shall survive the
payment and performance of the Guaranteed Obligations.

 

(g)                                  Effect of Bankruptcy.  In the event that,
pursuant to any insolvency, bankruptcy, reorganization, receivership or other
debtor relief law, or any judgment, order or decision thereunder, Purchaser must
rescind or restore any payment, or any part thereof, received by Purchaser in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by
Purchaser shall be without effect, and this Guaranty shall remain in full force
and effect.  It is the intention of Seller and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Seller’s or Guarantor’s
payment and performance of the Guaranteed Obligations which is not so rescinded
or Guarantor’s performance of such obligations and then only to the extent of
such performance.

 

(h)                                 Deferral of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably defers any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Purchaser), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Seller or any other party liable to Seller
or Purchaser for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guaranty until
payment in full of the Repurchase Obligations and termination of the Repurchase
Agreement.  Guarantor hereby subordinates all of its subrogation rights against
Seller arising from payments made under this Guaranty to the full payment of the
Guaranteed Obligations due Purchaser for a period of ninety-one (91) days
following the final payment of the last of all of the Repurchase Obligations and
termination of the Repurchase Agreement.  If any amount shall be paid to
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by Guarantor in trust for Purchaser, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Purchaser in the form received by Guarantor (duly indorsed by Guarantor to
Purchaser, if required), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as Purchaser may determine.

 

(i)                                     Taxes.  In addition to and
notwithstanding anything herein to the contrary, each Guarantor, to the extent
not paid by Seller, shall pay additional amounts to, and indemnify Purchaser
with respect to, Covered Taxes (including additional amounts with respect
thereto) and Other Taxes, and the full amount of any Covered Taxes imposed on
amounts payable under this Guaranty to the same extent as the Seller would have
paid such additional amounts and indemnified Purchaser with respect to such
Taxes under Article 5(k) of the Repurchase Agreement as if such Guarantor were
the Seller under the Repurchase Agreement.  Each provision of Article 5(k) of
the Repurchase Agreement is incorporated by reference herein as applicable.

 

6

--------------------------------------------------------------------------------


 

(j)                                    Seller.  The term “Seller” as used herein
shall include any new or successor corporation, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Seller or any interest in Seller.

 

ARTICLE III.

 

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof, rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

 

(a)                                 Modifications.  Any renewal, extension,
increase, modification, alteration or rearrangement of all or any part of the
Repurchase Agreement, the other Transaction Documents (other than this
Guaranty), or any other document, instrument, contract or understanding between
Seller and Purchaser, or any other parties, pertaining to the Repurchase
Obligations.

 

(b)                                 Adjustment.  Any adjustment, indulgence,
forbearance or compromise that might be granted or given by Purchaser to Seller.

 

(c)                                  Condition of Seller or Guarantor.  The
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Seller, Guarantor or any other party
at any time liable for the payment of all or part of the Repurchase Obligations
or the Guaranteed Obligations or any dissolution of Seller or Guarantor, or any
sale, lease or transfer of any or all of the assets of Seller or Guarantor, or
any changes in the shareholders, partners or members of Seller or Guarantor; or
any reorganization of Seller or Guarantor.

 

(d)                                 Invalidity of Guaranteed Obligations.  The
invalidity, illegality or unenforceability of all or any part of the Guaranteed
Obligations or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including without limitation
the fact that (i) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (ii) the officers or representatives executing the
Repurchase Agreement or the other Transaction Documents or otherwise creating
the Repurchase Obligations and Guaranteed Obligations acted in excess of their
authority, (iii) the Seller has valid defenses (other than payment of the
Guaranteed Obligations), claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Seller, (iv) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Repurchase Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable or (v) the Repurchase Agreement or any of the other Transaction
Documents have been forged or otherwise are irregular

 

7

--------------------------------------------------------------------------------


 

or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Seller or any other person is found not liable on
the Guaranteed Obligations or any part thereof for any reason.

 

(e)                                  Release of Obligors.  Any full or partial
release of the liability of Seller on the Repurchase Obligations, or any part
thereof, or of any co-guarantors, or any other person or entity now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Repurchase
Obligations or Guaranteed Obligations, or any part thereof, it being recognized,
acknowledged and agreed by Guarantor that Guarantor may be required to pay the
Guaranteed Obligations in full without assistance or support of any other party,
and Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement, as between Purchaser and
Guarantor, that other parties will be liable to pay or perform the Repurchase
Obligations or Guaranteed Obligations, or that Purchaser will look to other
parties to pay or perform the Repurchase Obligations or Guaranteed Obligations.

 

(f)                                   Other Collateral.  The taking or accepting
of any other security, collateral or guaranty, or other assurance of payment,
for all or any part of the Repurchase Obligations or Guaranteed Obligations.

 

(g)                                  Release of Collateral.  Any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including without limitation negligent, willful, unreasonable or unjustifiable
impairment) by any party other than Purchaser of any collateral, property or
security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Repurchase Obligations or Guaranteed
Obligations.

 

(h)                                 Care and Diligence.  Except to the extent
the same shall result from the bad faith, gross negligence, willful misconduct,
illegal acts or fraud of Purchaser or its Affiliates, the failure of Purchaser
or any other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of such collateral, property or security, including but not limited to any
neglect, delay, omission, failure or refusal of Purchaser (i) to take or
prosecute any action for the collection of any of the Repurchase Obligations or
Guaranteed Obligations or (ii) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Repurchase Obligations or Guaranteed Obligations.

 

(i)                                     Unenforceability.  The fact that any
collateral, security, security interest or lien contemplated or intended to be
given, created or granted as security for the repayment of the Repurchase
Obligations or Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by the
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Repurchase Obligations.

 

(j)                                    Offset.  The liabilities and obligations
of the Guarantor to Purchaser or its Affiliates hereunder shall not be reduced,
discharged or released because of or by reason of any

 

8

--------------------------------------------------------------------------------


 

existing or future right of offset, claim or defense (other than payment of the
Repurchase Obligations or Guaranteed Obligations) of Seller against Purchaser,
or any other party, or against payment of Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Repurchase
Obligations or Guaranteed Obligations (or the transactions creating the
Repurchase Obligations or Guaranteed Obligations).

 

(k)                                 Merger.  The reorganization, merger or
consolidation of Seller into or with any other corporation or entity.

 

(l)                                     Preference.  Any payment by Seller to
Purchaser is held to constitute a preference under bankruptcy laws, or for any
reason Purchaser is required to refund such payment or pay such amount to Seller
or someone else.

 

(m)                             Other Actions Taken or Omitted.  Except to the
extent the same shall result from the gross negligence, willful misconduct,
illegal acts or fraud of Purchaser, any other action taken or omitted to be
taken with respect to the Transaction Documents, the Repurchase Obligations, the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices Guarantor or increases the likelihood that
Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof, it is the unambiguous and unequivocal intention of Guarantor that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as follows:

 

(a)                                 Benefit.  Guarantor has received, or will
receive, indirect benefit from the execution, delivery and performance by Seller
of the Transaction Documents, and the transactions contemplated therein.

 

(b)                                 Familiarity and Reliance.  Guarantor is
familiar with, and has independently reviewed books and records regarding, the
financial condition of Seller and is familiar with the value of any and all
collateral intended to be pledged as security for the payment of the Repurchase
Obligations or Guaranteed Obligations; however, as between Purchaser and each
Guarantor, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty and agrees to keep
adequately informed of any facts, events or circumstances that might, in any
way, affect such Guarantor’s risks hereunder.

 

(c)                                  No Representation by Purchaser.  Neither
Purchaser nor any other party on Purchaser’s behalf has made any representation
or warranty to Guarantor in order to induce Guarantor to execute this Guaranty.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Guarantor’s Financial Condition.  As of the
date hereof, Guarantor is, and after giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities fairly estimated) and debts, and
has and will have property and assets sufficient to satisfy and repay its
obligations and liabilities, as and when the same become due.

 

(e)                                  Organization.  Guarantor (i) is duly
organized, validly existing and in good standing under the laws and regulations
of the jurisdiction of its formation, (ii) is duly licensed, qualified, and in
good standing in each jurisdiction where such licensing or qualification is
necessary for the transaction of Guarantor’s business, except where failure to
be so licensed or qualified would not be reasonably expected to have a Material
Adverse Effect, (iii) has the power to own its properties and to transact the
businesses in which it is now engaged.

 

(f)                                   Authority.  Guarantor represents that
(A) it is duly authorized to execute and deliver this Guaranty and to perform
its obligations under this Guaranty, and has taken all necessary action to
authorize such execution, delivery and performance, and (B) each person signing
this Guaranty on its behalf is duly authorized to do so on its behalf.

 

(g)                                  Due Execution.  This Guaranty has been duly
executed and delivered by Guarantor, for good and valuable consideration.

 

(h)                                 Enforceability.  This Guaranty is a legal,
valid and binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

 

(i)                                     Approvals and Consents.  No consent,
approval or other action of, or filing by, Guarantor with any Governmental
Authority or any other Person is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Guaranty.

 

(j)                                    Licenses and Permits.  Guarantor
possesses all rights, licenses, permits, and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged.

 

(k)                                 Non-Contravention.  Neither the execution
and delivery of this Guaranty, nor consummation by Guarantor of the transactions
contemplated by this Guaranty, nor compliance by Guarantor with the terms,
conditions and provisions of this Guaranty will conflict with or result in a
breach of any of the terms, conditions or provisions of (A) the organizational
documents of Guarantor, (B) any agreement by which Guarantor is bound or to
which any assets of Guarantor are subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any Lien upon any of the
assets of Guarantor, other than pursuant to the Transaction Documents, to the
extent that such breach would be reasonably likely to have a Material Adverse
Effect, (C) any judgment or order, writ, injunction, decree or demand of any
court applicable to Guarantor, to the extent that such breach would be
reasonably likely to have Material Adverse Effect, or (D) any Requirement of Law
applicable to Guarantor in any material respect.

 

(l)                                     Litigation/Proceedings.  As of the date
hereof, and except as disclosed in writing to Purchaser prior to the Purchase
Date, date of any Future Funding Advance Draw or the

 

10

--------------------------------------------------------------------------------


 

date of any Margin Excess Transaction under the Repurchase Agreement, there is
no action, suit, proceeding, investigation, or arbitration pending or, to the
best knowledge of Guarantor, threatened in writing against Guarantor, or any of
its assets that (A) questions or challenges the validity or enforceability of
any of the Transaction Documents or any action to be taken in connection with
the transactions contemplated hereby or thereby or (B) if adversely determined,
would be reasonably likely to have a Material Adverse Effect.

 

(m)                             No Outstanding Judgments.  As of the date
hereof, and except as disclosed in writing to Purchaser prior to the Purchase
Date, date of any Future Funding Advance Draw or the date of any Margin Excess
Transaction under the Repurchase Agreement, there are no judgments against
Guarantor unsatisfied of record or docketed in any court located in the United
States of America.

 

(n)                                 Compliance with Law.  Guarantor is in
compliance in all material respects with all Requirements of Law.  Guarantor is
not in default with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

 

All representations and warranties made by Guarantor herein shall be true and
correct as of the Closing Date, each Purchase Date, the date of any Future
Funding Advance Draw and the date of any Margin Excess Transaction.

 

ARTICLE V.

 

COVENANTS OF GUARANTOR

 

Each Guarantor covenants and agrees with Purchaser that, until payment in full
of all Guaranteed Obligations (other than inchoate obligations) and termination
of the Repurchase Agreement:

 

(a)                                 Guarantor Notices

 

(i)                                     Default or Event of Default.  Guarantor
shall, as soon as possible but in no event later than two (2) Business Days
after obtaining Knowledge of such event, notify Purchaser of the occurrence of
any Default or Event of Default.

 

(ii)                                  Other Defaults.  Guarantor shall promptly,
and in any event within two (2) Business Days after it acquired Knowledge
thereof, notify Purchaser of any default or event of default (or similar event)
on the part of Guarantor under any Indebtedness or other material contractual
obligations of Guarantor.

 

(iii)                               Litigation and Judgments.  Guarantor shall
promptly (and in any event within two (2) Business Days after Knowledge thereof)
notify Purchaser of (1) to the extent such event of default constitutes an Event
of Default hereunder, any event of default (beyond applicable notice and grace
periods) on the part of a Guarantor under any Indebtedness; and (2) the
commencement or threat of, or judgment in, any action, suit, arbitration,
investigation or other legal or arbitrable proceeding affecting Guarantor or any
of its Subsidiaries which (A) relates to a Purchased Asset, (B) questions or
challenges the validity or enforceability of this Guaranty or any action to be
taken in connection with the

 

11

--------------------------------------------------------------------------------


 

transactions contemplated hereby, (C) makes a claim against Guarantor in an
aggregate amount greater than the Guarantor Threshold or (iv) which,
individually or in the aggregate, if adversely determined, would be reasonably
likely to have a Material Adverse Effect.

 

(iv)                              Corporate Change.  Guarantor shall not change
its jurisdiction of organization unless it shall have provided Purchaser not
less than fifteen (15) Business Days prior written notice before the taking of
such action.

 

(b)                                 Reporting.  Guarantor shall deliver (or
cause to be delivered) to Purchaser all financial information and certificates
with respect to Guarantor that are required to be delivered pursuant to
Article 11(b) of the Repurchase Agreement.

 

(c)                                  Preservation of Existence; Licenses. 
Guarantor shall at all times maintain and preserve its legal existence and all
of the rights, privileges, licenses, permits and franchises necessary for the
operation of its business and for its performance under this Guaranty.

 

(d)                                 Compliance with Obligations.  Guarantor
shall at all times comply (i) with its organizational documents, (ii) in all
material respects with any agreements by which it is bound or to which its
assets are subject and (iii) any Requirement of Law applicable to it.

 

(e)                                  Books of Record and Accounts.  Guarantor
shall at all times keep proper books, records and accounts in which entries that
are full, true and correct shall be made of its transactions fairly in
accordance with GAAP, consistently applied, and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP,
consistently applied.

 

(f)                                   Taxes and Other Charges.  Guarantor shall
timely file all income, franchise and other tax returns required to be filed by
it and shall pay and discharge all taxes, levies, assessments and other charges
imposed on it, on its income or profits, on any of its property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

 

(g)                                  Due Diligence.  Guarantor shall permit
Purchaser to conduct continuing due diligence in accordance with Article 26 of
the Repurchase Agreement.

 

(h)                                 No Change of Control.  Guarantor shall not,
without the prior consent of Purchaser, permit or suffer a Change of Control to
occur.

 

(i)                                     Intentionally Omitted.

 

(j)                                    Limitation on Distributions.  After the
occurrence and during the continuation of any Event of Default or the breach of
any of the financial covenants set forth in Article V(l) below, Guarantor shall
not make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity or partnership interest of Guarantor (each, a
“Distribution”), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or

 

12

--------------------------------------------------------------------------------


 

indirectly, whether in cash or property or in obligations of Guarantor.
Notwithstanding the foregoing, Guarantor may make Distributions to its direct or
indirect owners during any period as necessary for Guarantor to maintain its
REIT status.

 

(k)                                 Voluntary or Collusive Filing.  Guarantor
shall not voluntarily file a case, or join or collude with any Person in the
filing of an involuntary case, in respect of Seller under the Bankruptcy Code.

 

(l)                                     Financial Covenants.  Guarantor (on a
consolidated basis, but adjusted to remove the impact of consolidating any
variable interest entities under the requirements of Accounting Standards
Codification (“ASC”) Section 810 and/or transfers of financial assets accounted
for as secured borrowings under ASC Section 860, as both of such ASC sections
are amended, modified and/or supplemented from time to time) shall not permit
any of the following to be breached, as determined quarterly on a consolidated
basis in conformity with GAAP:

 

(i)                                     Unrestricted Cash.  Guarantor shall not,
with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit its Unrestricted Cash to be less than the greater of:
(i) Thirty Million and No/100 Dollars ($30,000,000.00), and (ii) five percent
(5.0%) of Guarantor’s Recourse Indebtedness.

 

(ii)                                  Minimum Tangible Net Worth.  Guarantor
shall not, with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit its Tangible Net Worth to be less than the sum of
(x) seventy-five percent (75%) of the Tangible Net Worth as of the Closing Date,
plus (y) seventy-five percent (75%) of the aggregate net cash proceeds of any
equity issuances made by Guarantor after the Closing Date (net of underwriting
discounts and commissions and other out-of-pocket costs and expenses incurred by
Guarantor and its Affiliates in connection with such equity issuance).

 

(iii)                               Total Debt to Total Assets Ratio.  Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries associated
with its Target Investments and (ii) the denominator of which shall equal the
Total Assets of Guarantor and its consolidated Subsidiaries associated with its
Target Investments, to at any time be greater than seventy-five percent
(75.00%); provided, that notwithstanding the foregoing, Guarantor and its
consolidated Subsidiaries may from time to time acquire Highly Rated CMBS and
enter into secured Indebtedness in connection therewith pursuant to which the
ratio, expressed as a percentage, (i) the numerator of which equals the
Indebtedness of Guarantor and its consolidated Subsidiaries associated with its
Highly Rated CMBS and (ii) the denominator of which equals the Total Assets of
Guarantor and its consolidated Subsidiaries associated with its Highly Rated
CMBS exceeds seventy five percent (75.00%) but is not greater than ninety
percent (90.00%), subject to the condition that at any such time, Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries and
(ii) the denominator of which shall equal the Total Assets of Guarantor and its
consolidated Subsidiaries to be greater than eighty percent (80.00%).

 

13

--------------------------------------------------------------------------------


 

(iv)                              Minimum Interest Expense Coverage Ratio. 
Guarantor shall not, with respect to itself and its consolidated Subsidiaries,
directly or indirectly, permit the ratio of (i) all amounts set forth on an
income statement of Guarantor and its consolidated Subsidiaries prepared in
accordance with GAAP for interest income for the period of four (4) consecutive
fiscal quarters ended on or most recently prior to such date of determination to
(ii) the Interest Expense of Guarantor and its consolidated Subsidiaries for
such period, to be less than 1.50 to 1.00.

 

(m)                             Non-Assignability.  Guarantor may not assign any
of its rights or obligations under this Guaranty or any other Transaction
Document without the prior written consent of Purchaser and any attempt by
Guarantor to assign any of its rights or obligations under this Guaranty or the
other Transaction Documents without the prior written consent of Purchaser shall
be null and void.

 

ARTICLE VI.

 

SET-OFF

 

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, Guarantor hereby
grants to Purchaser a right, following the occurrence and during the continuance
of an Event of Default, to set-off, without notice to Guarantor, any sum or
obligation whether or not arising under this Guaranty and irrespective of the
currency, place of payment or booking office of the sum or obligation owed by
Guarantor to Purchaser or any Affiliate of Purchaser against (i) any sum or
obligation whether or not arising under this Guaranty and irrespective of the
currency, place of payment or booking office of the sum or obligation owed by
Purchaser or its Affiliates to Guarantor, (ii) any and all deposits (general or
specified), monies, credits, securities, collateral or other property of
Guarantor and the proceeds therefrom, now or hereafter held or received for the
account of Guarantor (whether for safekeeping, custody, pledge, transmission,
collection, or otherwise) by Purchaser or its Affiliates or any entity under the
control of Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).

 

Purchaser and its Affiliates are hereby authorized at any time and from time to
time upon the occurrence and during the continuance of an Event of Default,
without notice to Guarantor, to set-off, appropriate, apply and enforce such
right of set-off against any and all items hereinabove referred to against any
amounts owing to Purchaser or its Affiliates by Guarantor under the Transaction
Documents or this Guaranty, irrespective of whether Purchaser or its Affiliates
shall have made any demand hereunder and although such amounts, or any of them,
shall be contingent or unmatured and regardless of any other collateral securing
such amounts.  If a sum or obligation is unascertained, Purchaser may in good
faith estimate that obligation and set-off in respect of the estimate, subject
to the relevant party accounting to the other when the obligation is
ascertained.  Nothing in this Article VI shall be effective to create a charge
or other security interest. This Article VI shall be without prejudice and in
addition to any right of set-off, combination of accounts, lien or other rights
to which any party is at any time otherwise entitled (whether by operation of
law, contract or otherwise).

 

14

--------------------------------------------------------------------------------


 

ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL THAT SECURE THE AMOUNTS
OWING TO PURCHASER OR ITS AFFILIATES BY GUARANTOR UNDER THIS GUARANTY, PRIOR TO
EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT TO SUCH MONIES, SECURITIES,
COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF GUARANTOR, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY GUARANTOR.

 

ARTICLE VII.

 

MISCELLANEOUS

 

(a)                                 Waiver.  No failure to exercise, and no
delay in exercising, on the part of Purchaser, any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right.  The
rights of Purchaser hereunder shall be in addition to all other rights provided
by law.  No modification or waiver of any provision of this Guaranty, nor
consent to departure therefrom, shall be effective unless in writing signed by
Purchaser and Guarantor and no such consent or waiver shall extend beyond the
particular case and purpose involved.  No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand (except to the extent such a
notice or demand is required by the terms hereof).

 

(b)                                 Notices.  Unless otherwise provided in this
Guaranty, all notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
sent by (i) hand delivery, with proof of delivery, (ii) certified or registered
United States mail, postage prepaid, (iii) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of delivery,
(iv) by telecopier (with answerback acknowledged), provided that such telecopier
notice must also be delivered by one of the means set forth in (i), (ii) or
(iii) above, or (v) by electronic mail, provided that such electronic mail
notice must also be delivered by one of the means set forth in (i), (ii) or
(iii) above; in the case of notice to the Purchaser, to the address specified in
Exhibit I to the Repurchase Agreement and, in the case of notice to Guarantor,
to the address specified below, or to such other address and person as shall be
designated from time to time by Guarantor or Purchaser, as the case may be, in a
written notice to the other in the manner provided for in this Article VII(b). 
A notice shall be deemed to have been given: (1) in the case of hand delivery,
at the time of delivery, (2) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (3) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
(4) in the case of telecopier, upon receipt of answerback confirmation, provided
that such telecopier notice was also delivered as required in this Article VII
or (5) in the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof, provided that such electronic mail
notice was also delivered as required in this Article VII.  A party receiving a
notice that does not comply with the technical requirements for notice under
this Article VII may elect to waive any deficiencies and treat the notice as
having been properly given.

 

Purchaser:

Citibank, N.A.

 

15

--------------------------------------------------------------------------------


 

 

390 Greenwich Street

 

New York, New York 10013

 

Attn:

Richard Schlenger

 

Tel:

(212) 816-7806

 

Fax:

(212) 816-8307

 

Email:

richard.schlenger@citi.com

 

 

with copies to:

Dechert LLP

 

Cira Centre

 

2929 Arch Street

 

Philadelphia, PA 19104

 

Attn:

Richard D. Jones

 

Tel:

(215) 994-3844

 

Fax:

(215) 655-2501

 

Email:

richard.jones@dechert.com

 

 

Guarantor:

Granite Pointe Mortgage, Inc.
601 Carlson Parkway, Suite 1400
Minnetonka, MN 55305

 

Attn:

General Counsel

 

Tel:

(212) 364-5500

 

Email:

legal-gp@prcm.com

 

 

 

with a copy to:

Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019

 

Attn:

Robert L. Boyd, Esq.

 

Tel:

(212) 839-7352

 

Fax:

(212) 839-5599

 

Email:

rboyd@sidley.com

 

(c)                                  GOVERNING LAW.  THIS GUARANTY SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE
APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(d)                                 SUBMISSION TO JURISDICTION; WAIVERS.

 

(i)                                     Each of Guarantor and Purchaser
irrevocably and unconditionally (A) submits to the non-exclusive jurisdiction of
any United States Federal or New York State court sitting in Manhattan, and any
appellate court from any such court, solely for the purpose of any suit, action
or proceeding brought to enforce its obligations under this Guaranty or relating
in any way to this Guaranty, the Repurchase Agreement or the

 

16

--------------------------------------------------------------------------------


 

Transaction and (B) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

 

(ii)                                  To the extent that Guarantor has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, Guarantor hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under this Guaranty or relating in any way to
this Guaranty, the Repurchase Agreement or the Transaction.

 

(iii)                               Guarantor hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding and irrevocably consents to the
service of any summons and complaint and any other process by the mailing of
copies of such process to it at its address specified herein.  Guarantor hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Article VII(d) shall
affect the right of Purchaser to serve legal process in any other manner
permitted by law or affect the right of Purchaser to bring any action or
proceeding against Guarantor or its property in the courts of other
jurisdictions, and nothing in this Article VII(d) shall affect the right of
Guarantor to serve legal process in any other manner permitted by law or affect
the right of Guarantor to bring any action or proceeding against Purchaser or
its property in the courts of other jurisdictions.

 

(iv)                              EACH OF GUARANTOR AND PURCHASER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

 

(e)                                  Invalid Provisions.  If any provision of
this Guaranty is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Guaranty, such provision shall be
fully severable and this Guaranty shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Guaranty, and the remaining provisions of this Guaranty shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Guaranty, unless such
continued effectiveness of this Guaranty, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein.

 

(f)                                   Amendments.  This Guaranty may be amended
only by an instrument in writing executed by Guarantor and Purchaser.

 

(g)                                  Parties Bound; Assignment; Joint and
Several.  This Guaranty shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, assigns

 

17

--------------------------------------------------------------------------------


 

and legal representatives; provided, however, that Guarantor may not, without
the prior written consent of Purchaser, assign any of its rights, powers, duties
or obligations hereunder.  If Guarantor consists of more than one person or
party, the obligations and liabilities of each such person or party shall be
joint and several.  Purchaser may assign or transfer its rights under this
Guaranty in accordance with the transfer of assignment provisions of the
Repurchase Agreement.

 

(h)                                 Headings.  Section headings are for
convenience of reference only and shall in no way affect the interpretation or
construction of this Guaranty.

 

(i)                                     Recitals.  The recital and introductory
paragraphs hereof are a part hereof, form a basis for this Guaranty and shall be
considered prima facie evidence of the facts and documents referred to therein.

 

(j)                                    Rights and Remedies.  If Guarantor
becomes liable for any indebtedness owing by Seller to Purchaser, by endorsement
or otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected hereby and the rights of Purchaser hereunder shall
be cumulative of any and all other rights that Purchaser may ever have against
Guarantor.  The exercise by Purchaser of any right or remedy hereunder or under
any other instrument, or at law or in equity, shall not preclude the concurrent
or subsequent exercise of any other right or remedy.

 

(k)                                 Entirety.  This Guaranty embodies the final,
entire agreement of Guarantor and Purchaser with respect to Guarantor’s guaranty
of the Guaranteed Obligations and supersedes any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof.  This Guaranty is intended by Guarantor
and Purchaser as a final and complete expression of the terms of the guaranty,
and no course of dealing between Guarantor and Purchaser, no course of
performance, no trade practices, and no evidence of prior, contemporaneous or
subsequent oral agreements or discussions or other extrinsic evidence of any
nature shall be used to contradict, vary, supplement or modify any term of this
Guaranty.  There are no oral agreements between Guarantor and Purchaser relating
to the subject matter hereof.

 

(l)                                     Intent.  Guarantor intends (i) that this
Guaranty constitute a “securities contract” as that term is defined in
Section 741(7)(A)(xi) of the Bankruptcy Code to the extent of damages as
measured in accordance with Section 562 of the Bankruptcy Code and (ii) that
this Guaranty constitutes a “master netting agreement” as that term is defined
in Section 101(38A)(A) of the Bankruptcy Code to the extent of damages as
measured in accordance with Section 562 of the Bankruptcy Code.

 

(m)                             Facilities with Other Lenders.  To the extent
that Guarantor is obligated under any other repurchase agreement, loan
agreement, warehouse facility, guaranty or similar credit facility involving the
financing of commercial real estate loan assets which are similar to the
Purchased Assets (whether now in effect or in effect at any time during the term
of this Guaranty) to comply with any financial covenant that is comparable to
any of the financial covenants set forth in Article V(l) of this Guaranty, and
such comparable financial covenant is more restrictive to Guarantor or otherwise
more favorable to the related lender or buyer thereunder than any financial
covenant set forth in Article V(l) of this Guaranty, or is in addition to any
financial covenant set forth in Article V(l) of this Guaranty, then such
comparable or additional financial

 

18

--------------------------------------------------------------------------------


 

covenant shall, with no further action required on the part of Guarantor or
Purchaser, automatically become a part of in Article V(l) of Guaranty and be
incorporated herein, and Guarantor hereby covenants to maintain compliance with
such comparable or additional financial covenant at all times throughout the
remaining term of this Guaranty.  In connection herewith, Guarantor agrees to
promptly notify Purchaser of the execution of any agreement or other document
that would cause the provisions of this Article VII(m) to become effective. 
Guarantor further agrees to execute and deliver any new guaranties, agreements
or amendments to this Guaranty necessary to evidence all such new or modified
provisions, provided that the execution of such amendment shall not be a
precondition to the effectiveness of such amendment, but shall merely be for the
convenience of the parties hereto and thereto.

 

[SIGNATURE ON NEXT PAGE]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.

 

 

GRANITE POINT MORTGAGE TRUST, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Marcin Urbaszek

 

 

Name: Marcin Urbaszek

 

 

Title: CFO

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name: Richard B. Schlenger

 

 

Title: Authorized Signatory

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------